Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 81-91 are pending and have been rejected. Claims 1-80 have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019, 01/28/2021 and 02/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 	Claim 81 is objected to because of the following informalities: missing colon (:) at the end of the preamble.  Appropriate correction is required. 	Claim 81 is objected to because of the following informalities: missing coma (,) at the end of the first limitation.  Appropriate correction is required. 	Claims 82-91 are objected to because of the following informalities: missing coma after 81.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 81 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim language discloses “…the presenting of the user interface pages comprising simultaneously presenting a first control to be invoked by the user to cause display of information about the bill, presenting a second control to be invoked by the user to initiate a communication between the user and a representative of the biller, and presenting a third control to be invoked by the user to initiate payment of the bill.” However, there is no disclosure in the Specification of three controls being presented simultaneously to the user interface in order to perform the above-mentioned functions of the limitations. The Specification of the instant application discloses the claimed “simultaneously” as a chat between the user and the customer representative that comprises multiple interaction channels (e.g., text, audio, and video) that can be used simultaneously to communicate with each other (See page 5 - 2nd paragraph, page 6 – 1st paragraph, page 14 – 1st paragraph). While there is an indication in the Specification of bill payments being performed and the user in communication with a customer representative, there is no clear indication of the three controls being presented simultaneously to the user in order to perform the functions required by the claim language.  	Regarding claims 81-91, which claim dependency from claim 81, are rejected for the same reasons as set forth in the rejection of claim 81 above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 81-85, 87 and 89 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Tuchman et al. (U.S. Publication 2014/0119531), hereinafter “Tuchman”.

 	As to claim 1, Tuchman discloses a machine-based method comprising presenting to a user of a device,  	user interface pages enabling a user to engage in activities related to a payment to be made by the user for a bill of a biller (Tuchman, see [0062], graphical user interface (GUI) of a mobile application of a mobile device of a user. The application can download information from the service center for a particular product of a particular client that is associated with the mobile application. See [0091], service center includes one or more service application programming interfaces (APIs) 1104 to communicate, over a network, with other systems such as billing system. See [0094], integrated service API that can be utilized by certain integrated service providers such as payment services 1206),  	the presenting of the user interface pages comprising simultaneously presenting a first control to be invoked by the user to cause display of information about the bill (Tuchman, see [0063] fig. 6, information of context elements is received at the client device via a published API. The graphical representations of the context elements are displayed as the most inner or bottom row or ring 601. Ring 604 includes multiple graphical representations such as "Login," "Billing," "Family," "Service," etc. A user can select any of these graphical representations, which may represent one of a navigation context element or an action context element. See [0065], each of the graphical representation corresponds to one of the context elements in the corresponding route sequence map, which when activated, the corresponding context will be retrieved from the service center and displayed),  	presenting a second control to be invoked by the user to initiate a communication between the 
 	As to claim 82, Tuchman discloses the method of claim 81 comprising presenting the user interface pages in a browser running on the device (Tuchman, see [0032], a customer can use its mobile device's browser application to browse self-support knowledgebase (KB) of the service center. See [0076], the customer has to log into, via its mobile application, the service center to be identified and have access to custom navigations).
 	As to claim 83, Tuchman discloses the method of claim 81 comprising, when the user has invoked the first control and the information about the bill is displayed, continuing to provide the second 

 	As to claim 84, Tuchman discloses the method of claim 81 comprising, when the user has invoked the third control, presenting one or more user interface pages enabling the user to initiate payment of the bill (Tuchman, see [0063] fig. 6, information of context elements is received at the client device via a published API. The graphical representations of the context elements are displayed as the most inner or bottom row or ring, wherein the ring includes graphical representations such as "Billing". A user can select any of these graphical representations, which can represent one of a navigation context element or an action context element. See [0091], service center uses APIs to communicate with the billing system. See [0094], integrated service API that can be utilized by certain integrated service providers such as payment services 1206).

 	As to claim 85, Tuchman discloses the method of claim 81 comprising, when the user has invoked the second control, initiating a chat or other SMS session or a voice session with the representative of the biller (Tuchman, see [0032], A customer can use its mobile device's browser application to browse self-support knowledgebase (KB) of the service center and initiate a live support with a support agent of the service center, via voice, chat, video, Twitter.RTM./Facebook.RTM., SMS and/or email communications channels. See [0051], user mobile device can present a live support control (or button or link) to the user, which can be in a form of a displayed button, a voice activated control, or a combination of both, to allow the user to initiate a live support session. See [0063] fig. 6, information of context elements is received at the client device via a published API. The graphical representations of the context elements are displayed as the most inner or bottom row or ring, wherein the ring includes graphical representations such as "Service". A user can select any of these graphical representations, which may represent one of a navigation context element or an action context element).

 	As to claim 87, Tuchman discloses the method of claim 81 in which the device comprises a mobile device (Tuchman, see [0032] and fig. 1, a customer can install a mobile application on its mobile device (e.g., smartphone, laptop, tablet, etc.)).
 	As to claim 89, Tuchman discloses the method of claim 81 comprising authenticating an identity of the user before accepting the user's invocation of the third control (Tuchman, see [0062], mobile device, the application connects with the service center for authentication (e.g., based on username/pas sword or unique device ID). Once the application has been successfully authenticated, the application downloads information from the service center that has been previously set up and configured for a particular product (context element) of a particular client that is associated with the mobile application).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 86, 88, 90 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman et al. (U.S. Publication 2014/0119531), hereinafter “Tuchman” in view of Pourfallah et al. (U.S. Publication 2012/0239417).
 	As to claim 86, Tuchman discloses the method of claim 81 but is silent to comprising, before the first control, the second control, and the third control are presented simultaneously to the user, sending the user a message about the bill and a link to the user interface pages enabling the user to engage in the activities related to the payment. 	However, Pourfallah discloses comprising, before the first control, the second control, and the third control are presented simultaneously to the user, sending the user a message about the bill and a link to the user interface pages enabling the user to engage in the activities related to the payment (Pourfallah, see [0041] and fig. 1C, the user receives a print out of the bill at healthcare provider no, and/or receive an electronic bill at his mobile device 103a (e.g., via email, text message, etc.). See [0046] and fig. 1C, upon opting to "Pay Now," the user can be linked to a secured H-Wallet payment window to continue electronic payment).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuchman in view of Pourfallah in order to further modify the method for providing support on products and services on behalf of goods and service providers from the teachings of Tuchman with the method of healthcare wallet payment processing from the teachings of Pourfallah.
 	One of ordinary skill in the art would have been motivated because it would allow healthcare payment from a user selected qualified healthcare payment account in real-time (Pourfallah – 0035).10Vora
 	As to claim 88, Tuchman discloses the method of claim 81 but is silent to the biller comprises an enterprise and the user is associated with a customer. 	However, Pourfallah discloses the biller comprises an enterprise and the user is associated with a 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuchman in view of Pourfallah in order to further modify the method for providing support on products and services on behalf of goods and service providers from the teachings of Tuchman with the method of healthcare wallet payment processing from the teachings of Pourfallah.
 	One of ordinary skill in the art would have been motivated because it would allow healthcare payment from a user selected qualified healthcare payment account in real-time (Pourfallah – 0035).
 	As to claim 90, Tuchman discloses the method of claim 81 is silent to initiating the payment comprises authorizing payment of the bill from an account of the user. 	However, Pourfallah discloses initiating the payment comprises authorizing payment of the bill from an account of the user (Pourfallah, see [0036], the optimized payment is transmitted from the web enabled mobile computing device to the POS for further authorization processing of one or more currency amounts to be paid from respective accounts to satisfy the balance due bill. See [0038], the user can launch the mobile wallet and select an enrolled account in the wallet, such as, but not limited to a bank account (e.g., a credit card account, a debit account, etc.). See [0113], the healthcare sponsor can determine whether user credentials, confirmation, etc. are received to indicate authorization from account owner).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuchman in view of Pourfallah in order to further modify the method for providing support on products and services on behalf of goods and service providers from the teachings of Tuchman with the method of healthcare wallet payment processing from the teachings of Pourfallah.
 	One of ordinary skill in the art would have been motivated because it would allow healthcare payment from a user selected qualified healthcare payment account in real-time (Pourfallah – 0035).


 	One of ordinary skill in the art would have been motivated because it would allow healthcare payment from a user selected qualified healthcare payment account in real-time (Pourfallah – 0035).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2005/0165680, which describes registering a vendor with a subscriber account within an electronic bill payment system.
U.S. Publication 2010/0005025, which describes interactive bill payment center. 	U.S. Publication 2011/0276414, which describes online payment related activities directly at biller websites from within a bill pay website. 	U.S. Publication 2012/0136780, which describes account number based bill payment platform. 	U.S. Publication 2015/0324772, which describes conducting online banking using a computer or a mobile communication device and a human teller. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANIA M PENA-SANTANA/Examiner, Art Unit 2457